Case 1:18-cr-00092-WS-MU Document 66 Filed 08/23/21 Page 1 of 1                 PageID #: 238




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 JASPER JERMAINE REED,                    :

       Petitioner,                        :
                                              CIVIL ACTION NO. 21-0242-WS-MU
                                          :
 vs.                                          CRIMINAL NO. 18-00092-WS
                                          :
 UNITED STATES OF AMERICA,
                                          :
       Respondent.

                                         ORDER

       After due and proper consideration of all portions of this file deemed relevant to

 the issues raised, and there having been no objections filed, the report and

 recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and

 dated July 1, 2021, is ADOPTED as the opinion of this Court.

       DONE this 23rd day of August 2021.



                            s/WILLIAM H. STEELE
                            UNITED STATES DISTRICT JUDGE
